Citation Nr: 1455523	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability status post surgical repair with degenerative changes, to include as secondary to left knee disability.

2.  Entitlement to service connection for a low back disability, degenerative disc disease and degenerative changes, to include as secondary to left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent disabling, prior to September 27, 2013, and in excess of 20 percent disabling thereafter, for limited extension, left knee degenerative changes/meniscal tear, status post surgical repair.

4.  Entitlement to an evaluation in excess of 10 percent for limited flexion, left knee degenerative changes/meniscal tear, status post surgical repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 received in October 2014 the Veteran requested a hearing in his case via live video conference.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Since the RO schedules video conference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a video conference hearing at the RO with a Veterans Law Judge of the Board sitting in Washington D.C.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the claims file.

2.  The Veteran and his representative should be given an opportunity to prepare for the hearing, to include review of the claims file.  The claims file should be returned to the Board in advance of the scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

